PER CURIAM.
In this personal injury action, plaintiff-appellant fell while walking down an escalator in defendant’s store. The escalator, at the time, was moving in a downward direction. Plaintiff, wearing high-heeled shoes, made no observation, prior to the accident, of the step on which she claims to have fallen; she made no attempt to use the readily available hand rails; she, herself, testified that had she remained stationary on the escalator, even without holding the rails, nothing would have happened. Her contributory negligence is clear as a matter of law.
The judgment of the District Court is affirmed